Citation Nr: 1638232	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO. 12-27 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial compensable rating for residuals of a fracture of the right hand fifth metacarpal.

2. Entitlement to service connection for obstructive sleep apnea.

3. Entitlement to service connection for a bilateral shoulder disability, to include osteoarthritis.

4. Entitlement to service connection for a bilateral wrist disability, to include osteoarthritis.

5. Entitlement to service connection for a bilateral hand disability, to include osteoarthritis.

6. Entitlement to service connection for a bilateral knee disability, to include osteoarthritis.

7. Entitlement to service connection for a cervical spine disability, to include degenerative dis disease (DDD). 

8. Entitlement to service connection for a low back disability, to include DDD.


REPRESENTATION

Veteran represented by:	Larry Stokes, Accredited Agent


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to April 1980 and from December 1980 to September 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

By way of background, the Veteran initially claimed service connection for a generalized joint condition, service connection for which was denied by the RO. The Veteran then perfected an appeal as to that single issue, and the issue of entitlement to service connection for a joint condition was certified to the Board. The issue was remanded by the Board in January 2015, with the request that an examination be conducted to determine what joint disorders, if any, were present, and to opine as to whether each disorder found was related to service. See January 2015 Board Remand at 5. 

On examination in May 2015, the Veteran was determined to have mild degenerative changes affecting the bilateral shoulder, wrists, hands, and knees, as well as DDD of the cervical spine and lumbar spine. This is corroborated by the private treatment records associated with the claims file. In light of the findings, and as there is no diagnosis currently of a generalized joint disorder such as gout or rheumatoid arthritis, the Board has re-characterized the generic claim for service connection for a "joint disorder" to specific claims for service connection for those joints found to have pathology during the May 2015 VA examination.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, there is no evidence of record that the Veteran is unable to obtain or maintain substantially gainful employment due to his service connected disability. As such, TDIU has not been raised by the record.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.
There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC at this time.

The Board remanded the issues on appeal for additional development in January 2015. The Veteran was requested to provide a release for all private treatment records and to clarify his hearing request, and the requested medical opinions were obtained. As such, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

In accordance with the January 2015 remand, the RO contacted the Veteran and requested that he clarify whether he wanted a hearing before the RO, a Decision Review Officer (DRO) or before the Board. See July 2015 Email Correspondence. The Veteran indicated that he wished to appear before a DRO, and such hearing was scheduled. However, in subsequent September 2015 correspondence the Veteran withdrew his DRO hearing request. See September 2015 Email Correspondence. As such, his request is considered withdrawn and the Board may proceed with the adjudication of the appeal.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for cervical spine and low back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's residuals of a right hand fifth metacarpal fracture has been manifested by limitation of motion, pain on use, decreased grip strength, numbness, and tingling; but not by loss of use of the finger or hand.

2. Obstructive sleep apnea has been shown to be causally related to the Veteran's active duty.

3. A bilateral shoulder disability manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.

4. A bilateral wrist disability manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.

5. A bilateral hand disability manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.

6. A bilateral knee disability manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for a right hand fifth metacarpal fracture have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5230 (2015).

2. The criteria for service connection for sleep apnea have been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3. The criteria for service connection for a bilateral shoulder disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4. The criteria for service connection for a bilateral wrist disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

5. The criteria for service connection for a bilateral hand disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

6. The criteria for service connection for a bilateral knee disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in August 2010, prior to the initial unfavorable adjudication in June 2011. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All released or submitted private treatment records have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in April 2011, April 2015, and May 2015. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file, conducted thorough medical examinations, and provided sufficient supporting rationales for the opinions given. 

Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for the increased rating and service connection claims decided herein. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist is satisfied.

II. Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is assigned a noncompensable evaluation for residuals of a right hand fifth metacarpal under Diagnostic Code 5230, governing limitation of motion of the ring or little finger. 38 C.F.R. § 4.71a, Diagnostic Code 5230. Under Diagnostic Code, the maximum allowable rating for limitation of motion of the little finger is a noncompensable rating. Id. As the Veteran is already in receipt of the maximum schedular evaluation under Diagnostic Code 5230, an increased rating in excess of the current noncompensable rating is not warranted. While as a general matter when painful motion is present the minimum compensable rating for the joint should be assigned, in this case there is no level of disability that warrants a compensable rating under Diagnostic Code 5230. Sowers v. McDonald, 27 Vet. App. 472, 479-81 (2016). Therefore, a compensable rating for painful motion cannot be assigned in this case. Id.; 38 C.F.R. § 4.59.

No increased or additional ratings are warranted under other Diagnostic Codes. Both the April 2011 and May 2015 examiners indicated that there was no loss of use of the finger such that the Veteran would be equally served by amputation. 38 C.F.R. § 4.71a, Diagnostic Code 5156. There is no x-ray evidence of involvement of two or more service-connected minor joints. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

In evaluating the Veteran's current level of disability functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The Veteran has reported that he experiences pain and has difficulty using his hand. However, both VA examiners specifically noted such statements and found that the Veteran's disability does not result in loss of use of the finger such that the Veteran would be equally served by amputation. As such, the Board finds that the Veteran's statements concerning further limitation of function due to additional factors are outweighed by the objective observations of the VA examiners. 38 C.F.R. §§ 4.40, 4.45.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an initial compensable rating for the Veteran's residuals of a right hand fifth metacarpal fracture. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

The Board has also considered the propriety of referral for extraschedular consideration. Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

Neither the first nor the second Thun element is satisfied here. The Veteran's right hand fifth metacarpal fracture is manifested by pain, weakness, numbness, tingling and limitation of motion of the little finger. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the rating schedule for musculoskeletal disabilities. See 38 C.F.R. § 4.71a, Diagnostic Code 5230. 

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, as the rating schedule has determined that there is no degree of limitation of motion which warrants a compensable evaluation. In short, there is nothing exceptional or unusual about the Veteran's fracture residuals because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). However, in this case the Veteran is only service connected for residuals of the right hand fifth metacarpal fracture. As such, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.

III. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For arthritis, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Id.

The Board is cognizant that a presumptions also exists for veterans who served in the Southwest Asia theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317. However, while the Veteran served during the applicable time period, there is no evidence in the file that the Veteran was at any point stationed in the Southwest Asia theater, nor has he alleged as such. Id. Thus, this presumption is not applicable in this case. Id.

A claimant's signs or symptoms need not be shown by medical evidence; however, some objective indications of disability are required. 38 C.F.R. § 3.317(a). Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3). Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for sleep apnea and a generalized joint condition, to include osteoarthritis. The Board will address sleep apnea first, followed by those joints affected by a current disability. As the facts and legal analysis for the affected joints is the same, they will be addressed together for the purposes of brevity.

A. Obstructive Sleep Apnea

The Veteran was diagnosed with obstructive sleep apnea during a June 2010 sleep study. There is no objective in-service medical evidence that the Veteran sought treatment for any sleep disturbance or disability during either period of service. However, the Veteran has consistently stated that he has experienced snoring, daytime somnolence, awakening with headaches, and awakening gasping for air since approximately 1981. He also submitted a statement from his former spouse, who testified that beginning in approximately 1981 the Veteran began snoring severely, appeared to stop breathing in his sleep, and would awaken gasping for air. These statements are credible as the relay lay-observable symptomatology, and there is no evidence that they are not credible. Jandreau, 492 F.3d 1372. As such, the Board finds that an in-service event, injury or disease has been established.

The Veteran has stated that his sleep apnea is related to service and that his snoring and other symptoms have been persistent since 1981. While not competent to provide an opinion concerning a causal nexus between the current condition and the 1981 symptoms, the Veteran is competent to state that his lay-observable symptoms have been persistent since a certain date. Id. 

Further, both the Veteran's former and current spouse provided lay statements. The former spouse indicated that the Veteran consistently snored, stopped breathing, and woke up gasping from 1981 until their divorce in 1990. The current spouse indicated that the Veteran's symptoms have been persistent since they met in 1993, approximately one year after the Veteran's separation. These statements are also credible as they describe lay-observable symptoms. Id. As there is no evidence that any of the lay statements provided are not credible, the Board finds that they are entitled to significant probative weight. 

A VA opinion was obtained in May 2015, with an addendum in September 2015. In the September 2015 addendum opinion the examiner indicated that it was less likely than not that the sleep apnea was related to service as service treatment records did not reflect any treatment for a sleep disorder. However, a medical opinion based solely on the absence of documentation in the record is inadequate. Dalton v. Peake, 21 Vet. App. 23 (2007). Further, while the examiner noted the lay evidence concerning the onset of symptoms in service and persistence since, the examiner did not resolve the negative opinion with these positive statements. As such, the Board finds that the VA opinion is of minimal probative value.

The Veteran submitted a private opinion in September 2015. The physician, after indicating that the record had been reviewed, stated that it was at least as likely as not that the sleep apnea was related to active duty service. The physician indicated that the opinion was based on the lay descriptions of the symptoms in service and their persistence since, resulting in the 2010 diagnosis. There is no evidence that the physician was not competent or credible, and as it was based on a review of the record and accurate facts, the Board finds it is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295. The treatment records associated with the claims file reflect on-going treatment for sleep apnea, but contain no opinions as to its etiology.

Based on the foregoing, the Board finds that the evidence establishes that the currently diagnosed sleep apnea is causally related to the Veteran's active duty service. As such, service connection for sleep apnea is warranted on a direct basis. 38 C.F.R. § 3.303.

B. Bilateral Shoulder, Wrist, Hand, and Knee Disabilities

The Veteran has generally contended that he is entitled to service connection for all joint conditions, but has provided no further clarification concerning the specific joints affected. In accordance with the Board's January 2015 remand, the Veteran was scheduled for a VA joints examination which noted degenerative changes of the bilateral shoulders, wrists, hands, and knees. As such, current disabilities affecting these joints have been shown. 

Further, the Veteran has alleged that the current disabilities were caused by his exposure to cold temperatures while working as a food and freezer inspector in service. The Veteran's military personnel records, specifically his performance evaluations, reflect that part of his duties in service was to inspect freezers. These records corroborate the Veteran's statements concerning cold exposure, and as such and in-service event, injury or disease has been shown.

Turning to the third element, the preponderance of the evidence is against a finding that the degenerative changes of the bilateral shoulders, wrists, hands, and knees are causally related to the Veteran's active duty service. The Veteran has stated that his symptoms are due to his cold exposure in service. However, the Veteran is not competent to state that his diagnosed disabilities are causally related to his cold exposure, as to do so requires medical expertise. Jandreau, 492 F.3d 1372.

VA obtained a medical opinion in May 2015. The examiner stated it was less likely than not that the bilateral shoulder, wrist, hand and knee disabilities were related to the Veteran's active duty, including cold exposure in service. The examiner indicated that on examination, including x-rays, minimal pathology was shown in each joint and that all pathology present was consistent with the Veteran's current age and the aging process. Concerning cold exposure, the examiner indicated that cold exposure causes immediate injury, and exposure does not result in chronic arthralgia or arthritis. There is no evidence the examiner was not competent or credible, and as the opinion is based on a review of the claims file and examination of the Veteran, the Board finds that it is entitled to significant probative value concerning the etiology of the currently diagnosed joint disabilities, including arthritis. Nieves-Rodriguez, 22 Vet. App. 295. Treatment records reflect treatment for joint pain, but contain no opinions concerning the etiology of the noted hand, wrist, shoulder, or knee pain.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the noted bilateral shoulder, wrist, hand and knee disabilities are causally related to the Veteran's active service, to include cold exposure. The Veteran's statements concerning a direct causal nexus are not competent and entitled to no weight. To the extent his statements indicate joint symptoms are related to service, these statements are outweighed by May 2015 medical opinion due to its well-reasoned rationale, review of the record, and the medical expertise of the providing physician. As the preponderance of the evidence is against a finding of a nexus, service connection for bilateral shoulder, wrist, hand and knee disabilities is not warranted on a direct basis in this case. 38 C.F.R. § 3.303.

Turning to the presumption in favor of chronic diseases and continuity of symptomatology, arthritis is a recognized chronic disease for VA purposes. 38 C.F.R. § 3.309(a). As such, service connection based on these theories is potentially applicable. However, there was no diagnosis of arthritis of any of the above joints in service, nor were there complaints of pain or other symptoms associated with these joints. 

Following separation, the first complaint of joint pain is in an August 2010 statement from the Veteran, which is approximately 18 years after his separation. As there is no evidence of either in-service manifestations sufficient to identify the disease entity or manifestation to a compensable degree within one year of his separation, service connection for bilateral shoulder, wrist, hand and knee disabilities is not warranted based on either of these theories. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.

Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence weighs against a finding that the Veteran's bilateral shoulder, wrist, hand and knees disabilities are causally related to his service, or manifested within an applicable presumptive period. Since the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claims are denied.


ORDER

Entitlement to an initial compensable rating for residuals of a right hand fifth metacarpal fracture is denied.

Entitlement to service connection for obstructive sleep apnea is granted.

Entitlement to service connection for a bilateral shoulder disability is denied.

Entitlement to service connection for a bilateral wrist disability is denied. 

Entitlement to service connection for a bilateral hand disability is denied.

Entitlement to service connection for a bilateral knee disability is denied.


REMAND

If VA undertakes to provide an examination, the examination must be adequate. Daves v. Nicholson, 21 Vet. App. 46, 52 (2007). In May 2015 VA obtained a medical opinion concerning the Veteran's claim of service connection for a joint condition generally, which included an opinion concerning diagnosed cervical and lumbar spine DDD. While the examiner stated that the cervical and lumbar spine conditions were not related to the Veteran's cold exposure in service, the examiner did not address the repeatedly noted November 1988 in-service motor vehicle accident, which was noted to have resulted in both cervical and lumbar spine pain and spasms. As such, a new opinion is required addressing this in-service event.

Accordingly, the case is REMANDED for the following action:

1.Obtain an addendum opinion from the examiner who provided the May 2015 VA examination, or another appropriate medical professional if the examiner is unavailable. The electronic claims file must be reviewed by the examiner. If the examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. After reviewing the claims file, the reviewer should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's low back disability is related to his active duty?

b) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's cervical spine disability is related to his active duty?

The underlying reasons for the opinion must be provided. Attention is invited to November 1988 treatment records indicating that the Veteran was involved in a motor vehicle accident while in service, and was subsequently treatment for neck and low back pain and spasms.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

2. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


